672 S.E.2d 686 (2009)
Angell COPPER, by his mother and guardian ad litem, Sherry Copper; Desmond Johnson, by his father and guardian ad litem, Wilmer Johnson; Eric Warren and Dion Warren, by their mother and guardian ad litem, Deann Warren; Joshua Thorpe, by his mother and guardian ad litem, Treco Thorpe; Todd Douglas, deceased, by his mother and administratrix of his estate, Sheryl Smith; Deantonio Rhodes, by his mother and guardian ad litem, Linda Rhodes; Jazmyn Jenkins; and Gina Solari; as individuals and as representatives of the class of similarly situated Durham Public School students
v.
Ann T. DENLINGER, individually and as Superintendent of Durham Public Schools; The Durham Public School Board of Education; Gail Heath, individually and as Chair of the Durham Public School Board of Education; Heidi Carter, Steve Martin and Steve Schewel, individually and as members of the Durham Public School Board of Education; Larry McDonald, individually and as former Principal of Southern High School; Richard Webber, individually and as Principal of C.E. Jordan High School; Rodriquez Teal, individually and as Principal of Southern High School; Worth Hill, Durham County Sheriff; and R.A. Sipple and Joseph Costa, individually, as agents and employees of the Durham County Sheriff, as agents of the Superintendent of Durham Public Schools, and as agents of the Durham Public School Board of Education.
No. 526A08.
Supreme Court of North Carolina.
February 5, 2009.
Ann L. Majestic, Raleigh, for School Board, et al.
Frances P. Solari, for Copper, et al.
Ann S. Estridge, Dan M. Hartzog, Jr., Raleigh, for Denlinger.
*687 Prior report: ___ N.C.App. ___, 667 S.E.2d 470.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by Defendants (Denlinger and Board of Education) on the 25th day of November 2008 in this matter pursuant to G.S. 7A-30 (substantial constitutional question), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the notice of appeal is
"Dismissed ex mero motu by order of the Court in conference, this the 5th day of February 2009."
Upon consideration of the petition for discretionary review, filed by Defendants (Denlinger and Board of Education) on the 25th day of November 2008 in this matter pursuant to G.S. 7A-31 and the Appellate Rule 16(b) as to issues in addition to those presented as the basis for the dissenting opinion in the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the petition for discretionary review as to additional issues is
"Allowed by order of the Court in conference, this the 5th day of February 2009."
Defendants shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
Accordingly, the new brief of the Defendant shall be filed with this Court not more than 30 days from the date of certification of this order.